Appeal from portions of an order of the Special Term, entered on the 20th day of April, 1910, directing certain payments out of the funds in the hands of a receiver in mortgage foreclosure proceedings.
Per Curiam:
The order appealed from should be modified by reducing the amount of the receiver’s commissions from §96.05 to §68.84, being five per cent of the amount collected, §1,876.75, and by striking out as a necessary disbursement §119.48, claimed to have been paid as insurance premiums, and as-so modified affirmed, with costs to the appellant. Present—Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Order modified as directed in opinion and as modified affirmed, with costs to appellant. Settle order on notice.